Civil action to restrain defendants from cutting timber on plaintiffs' land, and to recover damages for trespass already committed.
From verdict and judgment for plaintiffs, the defendants appeal, assigning errors.
One member of the Court, Winborne, J., not sitting, and the remaining six being evenly divided in opinion whether reversible error has been shown, the judgment of the Superior Court is affirmed, accordant with the usual practice in such cases, and stands as the decision in the instant case, without becoming a precedent. Allen v. Ins. Co., 211 N.C. 736,190 S.E. 735, and cases there cited.
Affirmed. *Page 799